Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
September 16, 2004








Petition for Writ of Mandamus Dismissed and Memorandum
Opinion filed September 16, 2004.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00848-CV
____________
 
IN RE ALEJANDRO D. LOZA, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On September 1, 2004, relator filed a motion
for leave to file a petition for writ of mandamus in this court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In his motion, which we interpret as his
petition, relator seeks to have this court compel the Harris County District
Clerk to furnish him a free copy of the record from his criminal conviction in
cause number 807313 in the 182nd District Court for use in filing an
application for a post-conviction writ of habeas corpus.  




First, we note relator has failed to comply with Texas Rule
of Appellate Procedure 52.  Moreover, we
lack jurisdiction to grant the relief relator requests.  Our mandamus jurisdiction is limited.  By statute, we have authority to issue a writ
of mandamus against a judge of a district or county court in our court of
appeals district and other writs as necessary to enforce our appellate
jurisdiction.  See Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004).  For a district clerk to fall within our
jurisdictional reach, relator must establish that the issuance of the writ of
mandamus is necessary to enforce our jurisdiction.  See In re Coronado, 980 S.W.2d 691,
692‑93 (Tex. App.CSan Antonio 1998, orig. proceeding).  We have no jurisdiction over original
proceedings regarding relator=s final conviction.. 
Only the Texas Court of Criminal Appeals has jurisdiction over habeas
corpus proceedings after final felony convictions.  See Board of Pardons & Paroles ex rel.
Keene v. Court of Appeals for the Eighth District, 910 S.W.2d 481, 483
(Tex. Crim. App. 1995); Tex. Code Crim.
Proc. Ann. art. 11.07, ' 3 (Vernon Supp. 2004). 

Accordingly, we dismissrelator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition
Dismissed and Memorandum Opinion filed September 16, 2004.
Panel consists of
Chief Justice Hedges and Justices Fowler and Seymore.